MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Jul 22 2020, 10:22 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Valerie K. Boots                                          Curtis T. Hill, Jr.
Talisha R. Griffin                                        Attorney General of Indiana
Indianapolis, Indiana                                     George P. Sherman
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Aaron Terrell,                                            July 22, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-201
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Amy M. Jones,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable Mark Renner,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49G08-1911-CM-44578



Riley, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-CR-201 | July 22, 2020                       Page 1 of 5
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Aaron Terrell (Terrell), appeals his conviction for

      criminal trespass, a Class A misdemeanor, Ind. Code § 35-43-2-2(b).


[2]   We affirm.


                                                    ISSUE
[3]   Terrell presents us with one issue, which we restate as: Whether the State

      presented evidence sufficient to prove beyond a reasonable doubt that he

      committed criminal trespass.


                      FACTS AND PROCEDURAL HISTORY
[4]   The Circle Center Mall (the Mall) is a shopping mall located in Indianapolis,

      Indiana. On November 17, 2019, a security officer employed by the Mall,

      Jeremiah Wilcox (Wilcox), orally banned Terrell from the Mall. Wilcox also

      provided Terrell with the Mall’s written trespass notice which provided in

      relevant part as follows:


              [The Mall] including its parking garages and all related property
              (Artsgarden, Claypool Courts, Embassy Suites, Blocks Building,
              and Court Street Garage) as outlined on the attached map is
              private property. Persons are permitted on this property at the
              discretion of the property owner and its agents. The property
              owner and its agents may revoke this permission at any time.


              ****



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-201 | July 22, 2020   Page 2 of 5
              Due to your actions on 11/17/19 you are not permitted on the
              property outlined on the map included during the period of 90
              days to 2/18/2020, and must depart immediately.


      (Exh. Vol. p. 4). On November 21, 2019, at around 12:30 a.m. when the Mall

      was closed, Wilcox discovered Terrell sleeping in a photo booth in Claypool

      Courts in the Mall. Wilcox alerted the authorities, and Terrell was arrested.


[5]   On November 21, 2019, the State filed an Information, charging Terrell with

      Class A misdemeanor criminal trespass. On January 7, 2020, the trial court

      convened Terrell’s bench trial. Wilcox testified that on November 17, 2018, he

      had told Terrell to “stay out of the [M]all[.]” (Transcript p. 12). The State did

      not have the map that was attached to the Mall’s trespass notice admitted into

      evidence. The trial court found Terrell guilty. Directly after rendering its

      judgment, the trial court sentenced Terrell to ten days in jail.


[6]   Terrell now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
                                             I. Standard of Review

[7]   Terrell challenges the evidence supporting his conviction. It is well-established

      that when we review the sufficiency of the evidence to support a conviction, we

      consider only the probative evidence and reasonable inferences supporting the

      judgment. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is not our role as

      an appellate court to assess witness credibility or to weigh the evidence. Id. We



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-201 | July 22, 2020   Page 3 of 5
      will affirm the conviction unless no reasonable fact-finder could find the

      elements of the crime proven beyond a reasonable doubt. Id.


                                             II. Criminal Trespass

[8]   In order to prove the offense of Class A misdemeanor criminal trespass, the

      State is required to show that a defendant, not having a contractual interest in

      the property, knowingly or intentionally entered the property after having been

      denied entry by the property’s owner or agent. I.C. § 35-43-2-2(b). The purpose

      of the criminal trespass statute is to “punish those who wilfully or without a

      bona fide claim of right commit acts of trespass on the land of another.” Curtis

      v. State, 58 N.E.3d 992, 994 (Ind. Ct. App. 2016). The criminal trespass statute

      requires that a person act at least knowingly, which occurs if, “when he engages

      in conduct, he is aware of a high probability that he is doing so.” I.C. § 35-41-

      2-2(b). “As such, if a person has a fair and reasonable foundation for believing

      that he or she has a right to be present on the property, there is no criminal

      trespass.” Curtis, 58 N.E.3d at 944.


[9]   Terrell argues that, because the State did not have the map or other evidence

      detailing what areas the map outlined admitted into evidence, “the State failed

      to provide sufficient evidence that Terrell was found on property he was

      previously trespassed from.” (Appellant’s Br. p. 7). However, Wilcox testified

      that he told Terrell on November 17, 2018, to “stay out of the [M]all,” and the

      notice Wilcox provided to Terrell on November 17, 2018, specifically stated

      that the Mall’s property included Claypool Courts, the location of the

      photobooth where Terrell was found sleeping. (Tr. p. 12). Wilcox testified that
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-201 | July 22, 2020   Page 4 of 5
       he found Terrell “in Claypool Court[s] in Circle Center Mall” on November 21,

       2018. (Tr. p. 11). Therefore, there was evidence before the trial court to

       support its reasonable conclusion that Claypool Courts was part of the Mall’s

       property from which Terrell had previously been banned, regardless of whether

       the map referenced in the notice was admitted into evidence. In addition, there

       was no evidence that Terrell had a reasonable belief that he had a right to be

       present in Claypool Courts on November 21, 2018. Crediting Terrell’s

       argument would entail reweighing the evidence presented to the trial court,

       which we will not do, as it is contrary to our standard of review. Drane, 867
N.E.2d at 146.


                                             CONCLUSION
[10]   Based on the foregoing, we conclude that the State proved beyond a reasonable

       doubt that Terrell committed Class A misdemeanor criminal trespass.


[11]   Affirmed.


       May, J. & Altice, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-201 | July 22, 2020   Page 5 of 5